Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 August 21, 2019

The Court of Appeals hereby passes the following order:

A20D0014. TIFFANY A. WILLIAMS v. RODNEY STEVEN LATHAM.

      Rodney Steven Latham, Jr. (the “Father”) filed a petition for modification of
custody and child support, and Tiffany A. Williams (the “Mother”) counterclaimed
for contempt. On June 27, 2019, the trial court entered an order granting the Father’s
petition for modification of custody and visitation, and resolved the parties’ other
claims. The court reserved the issue of attorney fees. Each party subsequently filed
a motion for attorney fees in the trial court. The Mother also filed a timely
application for discretionary review from the trial court’s June 27 order.
      We will grant a timely filed discretionary application if the lower court’s order
is subject to direct appeal. See OCGA § 5-6-35 (j). Under OCGA § 5-6-34 (a) (11),
direct appeals are permitted from “[a]ll judgments or orders in child custody cases
awarding, refusing to change, or modifying child custody or holding or declining to
hold persons in contempt of such child custody judgment or orders[.]” See Moore v.
Moore-McKinney, 297 Ga. App. 703, 705 (1) (678 SE2d 152) (2009) (for purposes
of appellate procedure, visitation is treated as an aspect of child custody).
      The Father argues that the pending attorney fee motions render the June 27
order interlocutory. However, a party seeking to challenge a child custody order,
including an interlocutory order, may file a direct appeal. Froehlich v. Froehlich, 297
Ga. 551, 554 (2) (775 SE2d 534) (2015); Jewell v. McGinnis, 346 Ga. App. 733, 734
n.1 (816 SE2d 683) (2018).
      Therefore, because the Mother seeks to challenge, among other things, the trial
court’s rulings regarding visitation and custody, the trial court’s June 27 order is
directly appealable. See Voyles v. Voyles, 301 Ga. 44, 45-47 (799 SE2d 160) (2017)
(we look to the “issue raised on appeal” to determine whether a party can bring a
direct appeal). Accordingly, this application is hereby GRANTED. The Mother shall
have ten days from the date of this order to file a notice of appeal with the trial court.
The clerk of the trial court is DIRECTED to include a copy of this order in the record
transmitted to the Court of Appeals.
      Furthermore, the Father’s request for a frivolous application penalty pursuant
to Court of Appeals Rule 7 (e) (2) is DENIED.

                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          08/21/2019
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.